Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 15, 2017

                                     No. 04-17-00622-CV

                 WORLD WIDE AUTOMOTIVE REPAIR PAINT BODY,
                                 Appellant

                                               v.

                          SANTANDER CONSUMER USA INC.,
                                    Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-08203
                          Honorable Laura Salinas, Judge Presiding


                                        ORDER
Sitting:      Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice


        On November 1, 2017, this appeal was dismissed for Appellant’s failure to timely
respond to our October 5, 2017 order that Appellant show cause in writing why the fee to prepare
the clerk’s record had not been paid.
        On November 3, 2017, Appellant Jasmine Kemp, acting pro se, filed a motion asking this
court to reinstate his appeal. He explained that he misunderstood the requirement to pay for the
clerk’s and reporter’s records. We construe Appellant’s November 3, 2017 motion as a motion
for rehearing and a motion to reinstate the appeal. See TEX. R. APP. P. 49.1.
       On November 13, 2017, Appellant filed a letter stating he has paid the fees for the clerk
and the court reporter to prepare their respective records.
       This court requests that Appellee Santander Consumer USA Inc. file a response to
Appellant’s motion for rehearing. See id. R. 49.2.
       If Appellee chooses to file a response, Appellee must file its response, or a motion for
extension of time to file a response, within TEN DAYS of the date of this order.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of November, 2017.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court